Citation Nr: 0942929	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  05-31 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a perirectal abscess from March 6, 1995, to June 
27, 2000.

2.  Entitlement to a disability rating in excess of 30 
percent for a perirectal abscess from June 28, 2000, to 
October 31, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for a 
perirectal abscess with disability evaluations of 10 percent 
from July 19, 1995 to June 27, 2000; 30 percent from June 28, 
2000 to October 31, 2003; and 60 percent from November 1, 
2003 forward.  A December 2005 rating decision subsequently 
assigned an effective date of March 6, 1995 for the 10 
percent disability rating.  

The claims were previously before the Board and were remanded 
in January 2008 for additional development and to address due 
process concerns.  In that decision, the Board noted that 
although the RO had treated the claim as one for an earlier 
effective date, the claims were more properly characterized 
as listed on the title page.  The Board made this 
determination in light of the fact that the Veteran was 
appealing the assignment of the initial disability ratings.  
See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

In the January 2008 decision, the Board noted that the 
Veteran initially stated that he believed the 60 percent 
disability rating was fair and limited his dissatisfaction to 
the assignment of the 10 percent and 30 percent ratings.  
Consequently, the issue of entitlement to a disability rating 
in excess of 60 percent was not included in the appeal.  In a 
February 2008 statement in support of claim, the Veteran 
appears to be requesting an increase from 60 percent to 100 
percent.  The Board does note that in this same statement, 
the Veteran indicates that he received a letter dated 
February 21, 2008 giving him unofficial notification of VA's 
decision to approve a claim for increase from 60 to 100 
percent effective February 20, 2007.  The claims folder does 
not contain a letter dated February 21, 2008, or any 
indication that a 100 percent disability was granted 
effective February 20, 2007.  As review of the claims folder 
does not confirm that the RO has addressed this issue, it is 
REFERRED for appropriate action.  
In the January 2008 decision, the Board also referred the 
issue of entitlement to a temporary total rating based on the 
Veteran's statement that following surgery in June 2000, he 
missed three months of work.  Review of the claims folder 
does not review that the RO has addressed this issue.  
Therefore, it is again REFERRED for appropriate action.

In a September 2009 letter addressed to, and received at, the 
Board, the Veteran reported a change of address and phone 
number.  The RO/AMC should ensure that this information is 
processed accordingly.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2009), are met.

As an initial matter, the Board notes that in a recent case, 
the Court of Appeals for Veterans Claims (Court) held that if 
a claimant or the record reasonably raises the question of 
whether the Veteran is unemployable due to the disability for 
which an increased rating is sought, then the issue of 
whether a total rating based on individual unemployability 
(TDIU) as a result of that disability is warranted becomes 
part of the claim for an increased rating.  See Rice v. 
Shinseki, No. 06-1445 (U.S. Vet. App. May 6, 2009).  

The Veteran has reported that he was unable to maintain 
employment anywhere for any length of time between August 
1993 and July 1995 and that he has been unemployed since May 
2003, all as a result of the service-connected perirectal 
abscess.  See September 2008 statement in support of claim.  
Review of the claims folder, however, does not reveal that 
the RO has addressed the issue of entitlement to a TDIU.  
This must be accomplished on remand.  

In the September 2008 statement in support of claim, the 
Veteran also reported that he was awarded 100 percent 
disability from the Social Security Administration (SSA) 
effective March 2008.  The medical and legal documents 
pertaining to this application have not been associated with 
the claims folder.  The possibility that SSA records could 
contain evidence relevant to the claims cannot be foreclosed 
absent a review of those records.  Quartuccio v. Principi, 16 
Vet. App. 183, 188 (2002).  Therefore, the increased rating 
claims must be remanded to obtain these records.  38 C.F.R. § 
3.159(c)(2) (2009).

Lastly, pursuant to the January 2008 remand, the RO/AMC 
requested the Veteran to identify all VA and non-VA 
healthcare providers that had treated him for his perirectal 
abscess condition between March 6, 1995 and October 31, 2003 
and to complete and return an enclosed authorization form (VA 
Form 21-4142) in order for VA to obtain any records.  See 
February 2008 letter.  A February 2008 VA Form 21-4142 was 
submitted to the RO, on which the Veteran listed several 
private medical providers (Harris, Cohen, and Brannan) 
without indicating any dates of treatment and without 
providing addresses.  In the September 2008 statement in 
support of claim, the Veteran reported that he consulted with 
Dr. Harris after he discontinued his visits to VA facilities 
in 1997 and that Dr. Harris referred him to Dr. Brannan 
because he was going to retire.  Review of the claims folder 
reveals that records from Doctors Brannan and Cohen have been 
associated with the claims folder.  Many are dated between 
2000 and 2001.  

The Board acknowledges the Veteran's statement that Dr. 
Harris was going to retire.  The Board also acknowledges that 
in the September 2008 statement in support of claim, the 
Veteran indicated that he was enclosing all the documents 
that he intended to submit relevant to his claim.  None of 
the submitted documents are from Dr. Harris.  In light of the 
fact that the claims must be remanded, and in light of the 
fact that the RO did not request the Veteran to submit a more 
complete VA Form 21-4142, the Board finds that specific 
arrangements must be made to obtain records from Dr. Harris, 
and to clarify whether he received any treatment from Doctors 
Brannan and Cohen prior to the year 2000.  

As the case must be remanded for the foregoing reasons, 
efforts should be undertaken to ensure that the Veteran's 
complete VA treatment records have been obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that 
complies with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009), 
regarding his claim for entitlement to a 
TDIU.  

Please note that the Veteran has 
submitted information regarding a change 
of address in October 2009, which is 
located in the claims folder.  

2.  Make arrangements to obtain the 
Veteran's treatment records for his 
perirectal abscess from the Lake City, 
Florida; Gainesville, Florida; and 
Louisville, Kentucky, VA treatment 
facilities dated from 1993 to 2003. 

3.  Make arrangements to obtain the 
Veteran's treatment records from Dr. 
Harris.

4.  Clarify whether the Veteran received 
treatment from either Dr. Brannan or Dr. 
Cohen prior to the year 2000 and, if so, 
make arrangements to obtain those 
records.  

5.  Request all medical and legal 
documents pertaining to the Veteran's 
application(s) for SSA disability 
benefits.  If no records can be found, 
indicate whether the records do not exist 
and whether further efforts to obtain the 
records would be futile.

6.  Finally, readjudicate the claims with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  The 
issue of entitlement to a TDIU must also 
be addressed.  If the decision remains 
adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
includes the issues of entitlement to an 
increased rating for a perirectal abscess 
and entitlement to a TDIU, and afforded a 
reasonable period of time within which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


